Campbell, J.,
delivered the opinion of the court.
A corollary from the legal propositions conceded by counsel for the appellees to be well established by authority, is that the complainants are entitled to impress a trust on so much of the assets of the bank in the hands of the receiver as consists of the debt from Honea incurred by his check on the bank for the sum due com*683plainants, and the decree should have been in their favor to that extent.

Reversed and remanded.

Afterward R. E. Houston and Olifton & Eehford, for appellees, filed a suggestion or error, which was

Overruled.